Citation Nr: 0726005	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of an injury to the right wrist.

2.  Entitlement to an evaluation in excess of 0 percent for a 
deviated septum.

3.  Entitlement to an evaluation in excess of 0 percent for a 
retention cyst of the left antrum.

4.  Entitlement to service connection for dental implants of 
the left lower jaw for the purposes of compensation or 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
April 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to an evaluation in excess of 
10 percent for post-traumatic ossific deposits of the right 
wrist; an evaluation in excess of 0 percent for a retention 
cyst, left antrum; an evaluation in excess of 0 percent for 
perforate nasal septum; and entitlement to service connection 
for left lower molar condition/temporary removable bridge.  

The claims file subsequently was transferred to the RO in 
Newark, New Jersey.  

In November 2003, the RO assigned an increased rating of 20 
percent for the right wrist disability, characterizing it as 
ulnar styloid non-union, tenosynovitis, degenerative joint 
disease of radioulnar joint, effective March 11, 2002.  The 
veteran has indicated that he is not satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  The veteran 
submitted additional evidence at the time of the hearing, 
most of which was duplicative of information already of 
record.  To the extent that any of the evidence was new, the 
veteran waived RO jurisdiction; so a remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary.

Service connection claims for a right arm disability, a low 
back disability, and degenerative joint disease of the hips 
also were appealed to the Board.  The veteran submitted a 
written statement in July 2005, however, that he wanted to 
withdraw his appeal for these issues.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  The veteran has 
withdrawn the appeal as to the issues of entitlement to 
service connection for a right arm disability, a low back 
disability, and degenerative joint disease of the hips; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to these issues.  For 
this reason, the Board no longer has jurisdiction over the 
claims for service connection for a right arm disability, a 
low back disability, and degenerative joint disease of the 
hips. 

The veteran submitted a statement in July 2006, contending 
that there was "clear error" in the assignment of the 
effective date for the 20 percent rating for his right wrist 
disability.  This matter is referred to the RO.

The issues of entitlement to evaluations in excess of 20 
percent for the right wrist injury, 0 percent for deviated 
septum, and 0 percent for retention cyst left antrum are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dental implants of the left lower jaw are 
not compensable dental conditions.

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; he did not have 
any condition of the teeth or periodontal tissues noted at 
entry into service; he was not a prisoner of war during 
service; he has no adjudicated service-connected dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; he does not have service-connected disabilities rated as 
100 percent disabling or a total disability rating due to 
individual unemployability; he is not a Chapter 31 vocational 
rehabilitation trainee; and he is not scheduled for admission 
or receiving care in a hospital.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental 
implants of the left lower jaw for the purposes of 
compensation or treatment are not met. 38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
dental implants of the appellant's left lower jaw are 
considered compensable dental conditions or are otherwise 
eligible for service connection for dental treatment 
purposes.  The facts are not in dispute, as the appellant has 
not contended that he has one of the disabilities listed as a 
compensable dental condition, or meets any of the 
requirements for service connection for dental treatment 
purposes.  Although he contends that he had teeth removed 
within 180 days after discharge, he does not contend, nor 
does the evidence show, that this was due to chronic 
periodontal disease.  To the extent to which the law and not 
the facts are dispositive in this case, VA's duties to assist 
and notify are not applicable.  

Analysis

The veteran contends that he is entitled to service 
connection for dental implants of the left lower jaw.  In 
statements and testimony, he asserts that his lower left 
molar was extracted in error in service, which caused him 
many episodes of pain and discomfort in the lower jaw, and 
ongoing maintenance and expense.  He indicated that he either 
wanted to be service-connected for the dental implants, or 
reimbursed for past and future expenses to have the 
restorative dentistry specialist correct the problem.

Under VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  

The evidence does not show that the veteran has any of the 
dental or oral conditions that are eligible for compensation.  
Therefore, he is not entitled to disability compensation for 
dental implants of the left lower jaw.

A veteran may otherwise be entitled to service connection for 
dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A 
claim for service connection is also considered a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war. 38 C.F.R. § 3.381(b)

The record does not show that the criteria for service 
connection solely for the purpose of dental examinations or 
outpatient dental treatment have been met. 38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.

The veteran does not contend, nor does the evidence show that 
his dental implants of the left lower jaw were inserted due 
to combat or other trauma in service or that he was interned 
as a prisoner of war.  The service dental records show 
treatment for caries in multiple teeth.  A June 1958 dental 
record notes that a bridge was not authorized.     

The record also does not show any condition of the teeth or 
periodontal tissues noted at entry into service.  Therefore, 
an analysis of whether a pre-existing condition was 
aggravated in service under 38 C.F.R. § 3.381(c)(d) does not 
apply.  

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service. 38 C.F.R. § 3.381(f).  The 
veteran testified that he had a tooth removed in service that 
required insertion of a dental bridge, which later became 
infected.  A February 1997 letter from a private dentist 
notes that the veteran needed to have his missing teeth 
replaced, which had been absent for quite some time.  There 
is no record that the veteran's teeth were removed due to 
chronic periodontal disease.

Outpatient dental treatment may be authorized by the Chief of 
Dental Service under the provisions set forth in 38 C.F.R. 
§ 17.161 if the veteran falls into one of the classes of 
eligibility.  

The veteran does not meet the Class I, Class II, or Class III 
criteria.  As previously discussed, he does not have a 
service-connected dental disability or condition and was not 
a prisoner of war, as set forth under 38 C.F.R. § 4.150.  
38 C.F.R. § 17.161(a) to (e).   He is not entitled to Class 
IIR (Retroactive), as he did not make a prior application for 
and receive dental treatment.  38 C.F.R. § 17.161(f).  His 
dental condition has not been clinically determined to be 
complicating a medical condition currently being treated by 
VA.  38 C.F.R. § 17.161 (g).  He is service-connected for 
disabilities of the wrist, eye, nose, and thumb.  None of his 
service-connected disabilities are shown to be affected by 
the dental implants in his jaw.  He is not under Class IV, as 
he does not have service-connected disabilities rated as 100 
percent disabling or a total disability rating due to 
individual unemployability.  38 C.F.R. § 17.161(h).  He also 
is not under Class V, as he is not participating in a 
rehabilitation program under 38 C.F.R. §38 U.S.C. chapter 31.  
38 C.F.R. § 17.161 (i).  Last, he is not under Class VI, as 
he is not scheduled for admission or receiving care in a 
hospital. 38 C.F.R. § 17.161(j).

In conclusion, the veteran's claim for dental implants of the 
left lower jaw does not fall under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
and the veteran does not meet the requirements under 38 
C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to service connection for dental implants of the 
left lower jaw for the purposes of compensation or treatment 
is denied.


REMAND

The veteran testified that his deviated septum and retention 
cyst of the left antrum had become worse since he was last 
examined for compensation purposes in October 2003.  
Specifically, he complained of stuffiness, difficulty 
breathing, headaches, discharge, and noted that his 
perforated septum got infected about three to four times a 
year.  

He further testified that his right wrist injury had worsened 
since the August 2003 VA examination.  He testified that he 
had pain in his wrist, wore a brace, and lost feeling in the 
right finger because of a pinched nerve.  He indicated that 
he could not continue his job as a system engineer because he 
could not pick up boxes and move equipment around.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995).  Therefore, additional examinations should 
be scheduled to determine whether the severity of his 
deviated septum, retention cyst left antrum, and right wrist 
injury have increased since the 2003 VA examinations.  
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA nasal 
sinus examination to determine the present 
symptomatology of his deviated septum and 
retention cyst left antrum.  

(a)  The examiner should determine whether 
the veteran has three or more 
incapacitating episodes per year of 
sinusitis, due to his service-connected 
disability, requiring prolonged (four to 
six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and purulent discharge or 
crusting.  

(b)  The examiner also should comment on 
whether the veteran has near constant 
sinusitis due to his service-connected 
disability, characterized by headaches, 
pain, and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.
2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
present severity of his right wrist 
disability.  

(a)  The examiner should comment on 
whether the veteran has impairment of the 
ulna with or without loss of bone 
substance or deformity or nonunion in the 
upper half with false movement.

(b)  The examiner also should comment on 
any separate neurological impairment 
related to the right wrist injury, and if 
deemed necessary, refer him to a 
neurologist for determination of whether 
there is complete or incomplete paralysis 
in the right wrist area.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


